Citation Nr: 1633803	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-25 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include degenerative joint disease (DJD) lumbar spine and right lumbar radiculopathy.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to December 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.  

The Veteran was denied service connection for a back disability in a December 1957 rating decision.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection for a back disability prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In July 2016, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

The Board notes that the Veteran also initiated appeals on the issues of service connection for bilateral hearing loss, tinnitus, right flat foot, left flat foot, and right eye cataract and open angle glaucoma.  In a February 2016 rating decision, the RO granted entitlement to service connection for tinnitus.  As such, this claim is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  With regard to the remaining claims, a Statement of the Case was issued in February 2016 and the Veteran did not perfect an appeal of the issues by filing a substantive appeal (VA Form 9).  As such, the claims for service connection for bilateral hearing loss, right flat foot, left flat foot, and right eye cataract and open angle glaucoma are not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In December 1957, the RO denied service connection for a back disability.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the December 1957 decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has a current diagnosis of DJD of the lumbar spine with right lumbar radiculopathy, and the evidence is in equipoise on the issue of whether it is etiologically related to service.

4.  The Veteran has a current diagnosis of DJD of the left knee, and the evidence is in equipoise on whether it is etiologically related to service.

5.  The Veteran has a current diagnosis of DJD of the right knee, and the evidence is in equipoise on whether it is etiologically related to service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening and granting the claim for service connection for a low back disability, and is granting the claims for service connection for bilateral knee disabilities, these claims are substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II.  New and Material Evidence

The Veteran first applied for service connection for a back condition in August 1957.  His claim was disallowed by rating action in December 1957 because the Veteran failed to report for a physical examination, and was therefore found to have failed to prosecute his claim.  The Veteran did not perfect an appeal of the determination and it became final.  38 C.F.R. § 20.1103.

In September 2010, the Veteran initiated a claim for service connection for a low back condition.  In a March 2012 rating decision, the RO denied service connection because the results of a January 2011 VA spine examination indicated that the Veteran's diagnosis of DJD of the lumbar spine and right lumbar radiculopathy was less likely as not that the diagnosis is due to an in-service injury or event, but rather was a natural progression due to aging.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

In this case, the claim was originally denied because the Veteran did not appear for an examination.  Since then, the Veteran underwent a VA spine examination in January 2011 and private treatment records have been associated with the claims file showing treatment for a back condition.  In addition, a letter from a private orthopedist has also been associated with the claim, in which the doctor opines that the Veteran's back condition is at least as likely as not attributable to the Veteran's active service.  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for a low back disability.

III.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Low Back and Bilateral Knee Disabilities

The Veteran contends that his knees and lumbar spine were injured in service.  He asserts that as a paratrooper, he completed 21 jumps and some of them had hard landings.  He further asserts that his injuries were not documented in service because he would have lost his jump status and pay.  See the October 2010 statement; April 2012 notice of disagreement; July 2014 VA Form 9.

The Veteran's DD Form 214 indicates that he completed airborne school and received a parachutist badge.  Service treatment records (STRs) show that in a July 1953 service enlistment examination, the Veteran's spine and lower extremities were noted to be clinically normal.  In March 1954, the Veteran was noted to have myositis of the lower back.  In a September 1956 separation examination, the Veteran's lower extremities and spine were again found to be clinically normal.  However, on October 24, 1956, the Veteran reported having pain and tenderness over the lumbar musculature.  Treatment records indicate that he sustained a sacrospinal sprain in a football game one month prior.  He was followed at the clinic for a few weeks, including receiving a back injection, with no improvement in the pain.  He was admitted to the hospital "for brief relief" on November 13, 1956, where he was placed on bed rest for several days, given sodiumsalycilate, and then sent to physiotherapy.  He was discharged to duty on November 27, 1956, and noted to be "rapidly improved and was having no pain or spasm."  Finally, a November 1956 treatment record also indicates that the Veteran had left knee pain after the football game.  The knee showed some instability, but an x-ray was negative and the treatment record does not indicate that the Veteran was given a left knee diagnosis.

Post-service treatment records show that the Veteran was treated for low back pain at a private chiropractic clinic from June 2002 to March 2005.  

In January 2011, the Veteran had a VA spine examination.  He reported that in paratrooper school, his parachute malfunctioned and he hit the ground much harder and faster than he should have.  He had 3-4 subsequent injuries in service, but did not report any of them.  The Veteran noted that in 1982 he woke up with excruciating back pain, and was given medication that he took for one month.  The Veteran asserted that his back pain came and went, was aggravated with movement, and that he had been seeing a chiropractor off and on for the last 20 years.  Physical examination revealed a normal gate, pain with motion, and tenderness.  Sensory and motor examination finding were normal, but Lasegue's sign (straight leg test) was positive on the right side.  Range of motion testing showed thoracolumbar forward flexion to 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right later rotation to 30 degrees.  X-rays showed moderate DJD with significant disc space narrowing in the lower lumbar spine.  The examiner opined that the Veteran's current lower back condition was less likely than not related to his military service, including the 1956 lumbar musculature strain, as the Veteran did not seek treatment for his back until 1982, which was 30 years after service, and was able to work a job that required physical activity until November 2010.  The examiner noted that it was more likely that the Veteran's condition was one of natural progression due to aging.

In June 2011, the Veteran had a VA knees examination.  He reported that his knees hurt after he stepped down hard or awkwardly, and that the right knee was a little worse than the left knee.  He also reported that he had a cane but rarely used it.  Physical examination showed a normal gait with no evidence of abnormal weight-bearing.  Both knees had mild bony joint enlargement, but no crepitation, grinding, clicks or snaps, instability, or patellar or meniscus abnormalities.  The left knee had flexion to 115 degrees and normal extension (zero degrees), and the right knee had flexion to 105 degrees.  X-rays showed DJD of the bilateral knees and faintly calcified bodies behind the femurs.  The examiner concluded that the current DJD of the bilateral knees was less likely as not caused by or a result of an in-service event, injury, or illness.  The rationale was that the only evidence of an in-service injury was "brief documentation" of a left knee injury in 1956, and that there was no chronicity of knee problems after the Veteran left active duty.  The examiner opined that the current x-ray findings were non-specific and were not inconsistent with the gaining process in the 74-year-old Veteran.

In May 2015, the Veteran's private orthopedist, Dr. A.R., submitted a letter indicating that the Veteran had been his patient since March 2012.  Dr. A.R. noted that he was treating the Veteran for various conditions, including degenerative arthritis and lumbosacral spondylosis, both of which were chronic conditions.  Dr. A.R. asserted that in his medical opinion, there is at least a 50/50 chance that the degenerative changes in the Veteran's knees and spine are attributable to his activities in the military, particularly the repeated parachute jumps.  His rationale was that during the repeated parachute jumps, the Veteran's body sustained more than the normal amount of weight-bearing stress on his joints, which accelerated the normal process of degeneration in the joints.  

Most recently, the Veteran testified in a Board hearing in a July 2016 Board hearing.  He testified that he served in one of the first integrated units in the military, completing between 18 and 20 parachute jumps, with at least one of involving a malfunctioning parachute.  In addition, he would sometimes jump off a roof of a building onto the ground to practice parachute landing falls (PLFs).  The Veteran asserted that he did not report his injuries from jumping because he did not want to jeopardize receiving the extra jump pay, and did not want to appear lazy to others.  He indicated that his back hurt ever since service, and that he sought treatment in 1982.  The Veteran also testified that after service, he worked for 25 years as a train operator, which was not a physically demanding job, and then worked from 1988 or 1989 until 2010 for a national car rental company.  

In this case, the Board finds the VA examiners' opinions and Dr. A.R.'s medical opinions to be of some probative value.  The VA examiners' opinions were offered after a review of all available records, including the Veteran's STRs, and all three opinions were rendered after physical examination of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  Moreover, the Veteran's statements are credible because they have been generally consistent, and he is competent to describe his observable symptom of having back and knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are underscored by STRs showing that he completed airborne school and earned a parachutist badge.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims.  Specifically, the Board notes that the January 2011 VA spine examiner appears to have been a psychiatrist and not an orthopedist, and Dr. A.R. did not indicate whether he reviewed the Veteran's STRs before rendering his opinion.  Dr. A.R.'s treatment records are also not associated with the claims file.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issues of whether the Veteran's current low back and bilateral knees DJD are etiologically related to service.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability, left knee disability, and right knee disability is warranted.




ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.

Service connection for a low back disability is granted.

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


